RENDERED: JANUARY 7, 2022; 10:00 A.M.
                           NOT TO BE PUBLISHED

                    Commonwealth of Kentucky
                               Court of Appeals

                                  NO. 2020-CA-1619-MR

PHARO WILSON                                                         APPELLANT


                     APPEAL FROM KENTON CIRCUIT COURT
v.                  HONORABLE PATRICIA M. SUMME, JUDGE
                           ACTION NO. 12-CR-00765


COMMONWEALTH OF KENTUCKY                                               APPELLEE


                                          OPINION
                                         AFFIRMING

                                         ** ** ** ** **

BEFORE: COMBS, DIXON, AND MAZE, JUDGES.

DIXON, JUDGE: Pharo Wilson, pro se, appeals the order of the Kenton Circuit

Court denying his motion for relief pursuant to CR1 60.02, entered on November

25, 2020. Following a careful review of the briefs, record, and law, we affirm.




1
    Kentucky Rules of Civil Procedure.
                   FACTS AND PROCEDURAL BACKGROUND

                In 2014, Wilson was convicted of three counts of criminal attempt to

commit murder, being a persistent felony offender in the second degree, and

possession of a handgun by a convicted felon. The underlying facts concerning his

convictions were summarized in his direct appeal in Wilson v. Commonwealth, No.

2014-SC-000392-MR, 2015 WL 5655524 (Ky. Sep. 24, 2015), and his appeal

concerning denial of his RCr2 11.42 motion alleging he received ineffective

assistance of counsel in Wilson v. Commonwealth, No. 2017-CA-001452-MR,

2019 WL 168687, at *1 (Ky. App. Jan. 11, 2019). Rather than recount all the

salacious details herein, we choose to adopt those statements of facts and include

only a brief recitation of the facts pertinent to this appeal.

                On January 11, 2019, Wilson moved the trial court to correct his

sentence pursuant to CR 60.02. On June 6, 2019, the trial court denied his motion.

Wilson belatedly appealed from that order.

                On September 2, 2020, Wilson again moved the trial court for relief

pursuant to CR 60.02. After the matter was fully briefed, the trial court denied his

motion, and this appeal followed.




2
    Kentucky Rules of Criminal Procedure.



                                            -2-
                                          ANALYSIS

               Wilson’s attempt to obtain relief in this fashion is not allowed by the

rules governing post-conviction relief. In Gross v. Commonwealth, 648 S.W.2d

853, 856 (Ky. 1983), the Court stated “[t]he structure provided in Kentucky for

attacking the final judgment of a trial court in a criminal case is not haphazard and

overlapping, but is organized and complete. That structure is set out in the rules

related to direct appeals, in RCr 11.42, and thereafter in CR 60.02.” As Wilson has

utilized post-conviction attacks by direct appeal, via RCr 11.42 and CR 60.02, his

attempt to obtain relief by filing a successive CR 60.02 motion is improper.

Wilson is not entitled to relief because the grounds asserted in his motion are

grounds that were, or could have been, raised in his direct appeal, through his RCr

11.42, motion or his prior CR 60.02 motion. Thus, he is precluded from raising

them in this manner. See Gross, 648 S.W.2d at 856.3

                                       CONCLUSION

               Therefore, and for the foregoing reasons, the order entered by the

Kenton Circuit Court is AFFIRMED.



               ALL CONCUR.


3
  Wilson’s brief only challenges the language of the trial court’s final judgment, entered on July
2, 2014. Any discussion by Wilson concerning the Kentucky Department of Corrections in his
brief was purely informational and to provide context for the basis of his current appeal.

                                               -3-
BRIEF FOR APPELLANT:      BRIEF FOR APPELLEE:

Pharo Wilson, pro se      Daniel Cameron
West Liberty, Kentucky    Attorney General of Kentucky

                          Matthew R. Krygiel
                          Assistant Attorney General
                          Frankfort, Kentucky




                         -4-